DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaacs et al., U.S. Patent Application Publication 2022/0018112.
Regarding claim 1, Isaacs discloses a modular building system comprising a plurality of prefabricated room modules of steel (100), wherein each prefabricated room module includes at least one column (120) having a structure of hollow steel tube (paragraph 42), which has an inner chamber inserted with penetrating rebars (paragraph 46) and poured with concrete (paragraph 42), the penetrating rebars extending upwardly out of said column of said prefabricated room module into an inner chamber of a column of a prefabricated room module of an upper floor (see Fig. 4A).  
Regarding claim 8, Isaacs discloses a modular building system further comprising at least one prefabricated walkway plate (110) and at least one cast-in-situ concrete structural member (abstract).  
Regarding claim 9, Isaacs discloses a modular building system including: step A, hoisting (paragraph 81), after an Nth floor of the building is completed, the prefabricated room module to a predetermined position on an (N+1)th floor (see Fig. 2A); step B, inserting the penetrating rebars protruding out of the top portion of the column of the prefabricated room module of the Nth floor into the inner chamber of the column of the prefabricated room module of the (N+1)th floor (Fig. 4A); step C, connecting adjacent columns of adjacent prefabricated room modules of the (N+ 1)th floor with each other through bolts (430) at the top portions thereof; and step D, pouring cement mortar in the inner chamber of the column of the prefabricated room module (10) of the (N+1)th floor (abstract).  
Regarding claim 13, Isaacs discloses a modular building system further comprising, after step D, step E of placing a prefabricated walkway plate of an (N+2)th floor (flooring above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al., U.S. Patent Application Publication 2022/0018112.
Regarding claim 2, Isaacs discloses a modular building system wherein adjacent columns of adjacent prefabricated room modules of a same floor are connected with each other (see Fig. 2A), but does not specifically disclose a connection through bolts at respective top portions of said adjacent .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al., U.S. Patent Application Publication 2022/0018112 in view of Wong et al., U.S. Patent Application Publication 2019/0048575.
Regarding claim 3, Isaacs discloses a modular building system wherein each prefabricated room module includes a steel structure frame (see Figures) but does not specifically disclose wherein a steel concrete bottom plate, which is provided with a base beam extending downwardly, so that a fireproof cavity is formed between two vertically adjacent prefabricated room modules.  Isaacs does teach a rigid deck with a cementitious topping used for flooring (paragraph 52).  Wong teaches a similar floor provided with a base beam beneath (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a flooring within each module to provide a structurally sound module which can be utilized for each level.  As a result, a fireproof cavity would be formed between adjacent stacked modules, as the structural limitations have been met by the combination.  The phrase “so that a fireproof cavity is formed” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, the prior art as modified discloses a modular building system wherein each prefabricated room module includes a steel concrete top plate (Isaac paragraph 52), which is provided on its top surface with a boss extending upwardly (Isaac 410), the boss being located at a position 
Regarding claim 5, the prior art as modified discloses a modular building system but does not specifically disclose wherein each prefabricated room module further includes fireproof wall bodies.  Isaacs does teach fire pated structural members (paragraph 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the modules with fireproof walls to prevent spread into adjacent modules should a fire occur.
Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al., U.S. Patent Application Publication 2022/0018112 in view of Ligeti et al., U.S. Patent Application Publication 2021/0062495.
Regarding claim 6, Isaacs discloses a modular building assembly but does not specifically disclose wherein a gasket is interposed between columns of two vertically adjacent prefabricated room modules, and is provided with through-holes, through which the penetrating rebars extend.  Ligeti teaches a gasket between modules (paragraph 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gasket between modules for a sealed connection between adjacent modules.  The gaskets would then require holes through which the reinforcement between the adjacent modules could extend.
Regarding claim 12, Isaacs discloses a modular building assembly but does not specifically disclose before step A, step A3 of placing a gasket on the top portion of the column of the prefabricated room module of the Nh floor, and step A4 of providing a cement mortar cushion layer at a periphery of the top portion of the prefabricated room module of the Nth floor.  Ligeti teaches a gasket between modules (paragraph 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gasket between modules for a sealed connection between adjacent modules.  It would require placement prior to the stacking of an upper module.  A .
Claims 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al., U.S. Patent Application Publication 2022/0018112 in view of Annunen et al., U.S. Patent Application Publication 2018/0238770.
Regarding claim 7, Isaacs discloses a modular building utilizing fire prevention (paragraph 42) but does not disclose wherein a top joint formed between two horizontally adjacent prefabricated room modules is filled with fireproof sealant.  Annunen teaches a fireproof foam used in a modular building assembly (paragraph 162).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fireproof foam to seal any air passages which might occur between modules to aid in the prevention of fire spread.
Regarding claim 11, Isaacs discloses a modular building assembly but does not disclose before step A, step A2 of filling fireproof sealant in a top joint between two adjacent prefabricated room modules of the Nth floor.  Annunen teaches a fireproof foam used in a modular building assembly (paragraph 162).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fireproof foam to seal any air passages which might occur between modules to aid in the prevention of fire spread, and to place it prior to the placement of an upper module because the space would not be accessible once the modules have been stacked.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al., U.S. Patent Application Publication 2022/0018112.
Regarding claim 10, Isaacs discloses a modular building structure Isaacs discloses a modular building system but does not disclose specifically before step A, step Al of forming a cast-in-situ concrete structure on the (N+1)th floor.  Isaacs does teach a rigid deck with a cementitious topping used for flooring (paragraph 52).  It would have been obvious to one having ordinary skill in the art before the 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633